Citation Nr: 1112819	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-32 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of cold injury to the right ear.

2.  Entitlement to a rating in excess of 20 percent for residuals of cold injury to the left ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to September 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's case is currently with the VA RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks ratings in excess of 20 percent for his service-connected residuals of cold injury to his ears.  In June and September 2009 written statements, he complained of worsening pain in his ear cartilage.  In September 2009, he also indicated that he had no pains other than the pain in his ear cartilage and that he never complained of a hearing problem.

The Veteran's ears are currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2010).  Under Diagnostic Code 7122, a 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punchout lesions, or osteoarthritis).  Separate evaluations should be awarded for complications such as skin conditions and peripheral neuropathy.  Id., Note (1).

In this case, the Veteran last underwent an ear, nose, and throat examination in September 2007.  In light of his recent complaints, and in the interest of due process and fairness, the Board is of the opinion that he should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected cold injury residuals to his left and right ears.  See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Recent medical records from the VA medical center (VAMC) in Atlanta, Georgia, and the VA Community Based Outpatient Clinic (CBOC) in Lawrenceville, Georgia, dated since May 2008, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Atlanta and VA CBOC in Lawrenceville, for the period from June 2008 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for a VA examination performed by a physician with appropriate expertise to determine the current severity and all manifestations of the Veteran's service-connected cold injury residuals to his right and left ears.  The Veteran's claims folders should be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The examiner should be requested to specifically note the existence and severity of any of the following conditions: arthralgia or other pain, numbness or cold sensitivity, tissue loss, color changes, locally impaired sensation, hyperhydrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  The examiner should be requested to comment on whether the Veteran has any hearing loss associated with his service-connected cold injury residuals to his ears.  A complete rationale should be provided as to all findings and any opinions. 

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


